Citation Nr: 0629431	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar spine strain with post-operative degenerative disc 
disease, currently evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Winston-
Salem, North Carolina that, in pertinent part, granted a 60 
percent rating for a service-connected lumbar spine 
disability, effective July 31, 2002, a 100 percent rating 
effective November 4, 2002, and a 10 percent rating effective 
January 1, 2003.  The veteran appealed for an increased 
rating.  In a June 2004 rating decision, the RO granted a 60 
percent rating effective January 1, 2003, and granted 
entitlement to special monthly compensation based on loss of 
use of a creative organ.  A personal hearing was held before 
the undersigned Veterans Law Judge in January 2005.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by severe limitation of motion and pronounced 
intervertebral disc syndrome.  There is no evidence of 
unfavorable ankylosis of the entire spine.  

2.  The only neurologic abnormality associated with the 
lumbar spine disability is a sensory disturbance of the left 
leg which is not disabling, and a loss of use of a creative 
organ, which is already separately rated.

3.  The symptomatology does not present an exceptional or 
unusual disability picture with marked interference with 
employment or frequent hospitalization.



CONCLUSION OF LAW

The criteria for a low back disability rating in excess of 60 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at a January 2005 hearing; service medical 
records; VA examination reports; private medical records; and 
lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his service-connected lumbar spine 
disability is more disabling than currently evaluated.  He 
essentially contends that he is totally disabled due to his 
service-connected back disability, and due to the narcotic 
pain medication he takes for this disability.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's service-connected lumbar spine 
strain with post-operative degenerative disc disease as 60 
percent disabling effective July 31, 2002, 100 percent 
disabling effective November 4, 2002 (the date of the 
veteran's lumbar laminectomy with subsequent convalescence), 
and 60 percent disabling effective January 1, 2003.

During the pendency of this appeal, the rating criteria 
pertaining to intervertebral disc syndrome changed twice (on 
September 23, 2002 and on September 26, 2003). See 67 Fed. 
Reg. 54345-54349 (2002); 68 Fed. Reg. 51454 (2003).  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000.  

The old criteria, in effect prior to September 23, 2002, 
provided a maximum 60 percent rating for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
As the veteran is already in receipt of a 60 percent rating, 
a higher rating is not warranted under this code.  A higher 
rating is also not warranted under the old rating criteria of 
Diagnostic Codes 5292 (pertaining to limitation of motion of 
the lumbar spine), and 5295 (pertaining to lumbosacral 
strain), as the maximum rating under these codes is 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).  Hence, a higher schedular rating is not available 
under these codes.

The new rating criteria, effective September 26, 2003, 
provide a general rating formula for diseases and injuries of 
the spine.  Under this formula, a 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2005).  Any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code. Id., Note 1.

Under the new criteria, intervertebral disc syndrome is rated 
either under the general rating formula for diseases and 
injuries of the spine (noted above), or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
When rated based on incapacitating episodes, a maximum 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The medical evidence includes VA examinations in October 2002 
and April 2004, and numerous private medical records and 
letters from private physicians.  At an October 2002 VA 
examination, the veteran was diagnosed with lumbar 
degenerative disc disease with foraminal stenosis and Grade I 
spondylolisthesis.  The examiner noted that the veteran was 
severely affected in his activities of daily living as well 
as his ability to perform job functions.  Private medical 
records from Craven Medical Center reflect that the veteran 
was diagnosed with discogenic back and leg pain, and 
underwent a decompressive lumbar laminectomy with fusion and 
instrumentation on November 4, 2002.

By a letter dated in September 2003, a private physician, A. 
A. Tellis, MD, indicated that the veteran initially received 
some relief of his pain symptoms after his lumbar fusion in 
November 2002, but had developed persistent pain in the lower 
back and left leg related to post-laminectomy syndrome with 
scar tissue formation.  He stated that the veteran's pain had 
been recalcitrant to a variety of interventions, and he was 
currently being treated with chronic narcotic pain 
medication.  He stated, "Because of the severity of his pain 
symptoms and his reliance on narcotic pain medications, I 
don't believe that [the veteran] will be able to return to 
work in the foreseeable future."

Private medical records from M. C. Held, MD, reflect that in 
September 2003 the veteran complained of pain along the 
lateral aspect of the left lower leg and across the dorsum of 
the left foot.  On examination, lower extremity strength, 
except for the extensor hallucis longus, was normal.  Deep 
tendon reflexes were symmetric at the knees and ankles.  
Internal hamstring reflex was present bilaterally.  Sensory 
examination was normal to pinprick in the lower extremities 
and key dermatomal groups.  A magnetic resonance imaging 
(MRI) scan of the lumbar spine did not reveal any central 
canal stenosis.  The foramina were not well visualized, and 
Dr. Held wondered if there might be foraminal compromise of 
the left L5 nerve root.  By a letter dated in September 2003, 
Dr. Held stated that the veteran would likely require long-
term narcotic medications for treatment of his pain.  He 
added that the veteran's job required a fair bit of physical 
activity and might exacerbate his lower extremity pain.

A letters from his primary care physician in March 2004 noted 
that the veteran's pain was moderately well controlled on the 
regular doses of narcotics.  That letter, along with another 
private physician letter dated in March 2004 collectively 
show that the veteran was unable to work effectively or 
safely due to his chronic low back pain and required narcotic 
treatment.

At a VA examination of the low back on April 7, 2004, the 
examiner indicated that the veteran's posture and gait were 
difficult to describe.  When first seen, the veteran was 
lying across some chairs in the waiting room, moaning and 
groaning with excruciating pain.  He walked in holding onto 
the walls and was apparently somewhat sedated, although he 
claimed he did not take his pain medication that day.  He had 
an unsteady staggering gait.  The examiner stated that he did 
not know if this was feigned or real, but suspected it was 
some of both.  

On examination, there was no evidence of muscle spasm, 
tenderness or pain on movement.  There was positive straight 
leg raising at 5 degrees on the left and 15 degrees on the 
right, which the examiner felt was feigned.  Range of motion 
was not evaluated, as the veteran refused to perform any 
range of motion.  On sensory examination, the veteran 
reported a decrease in sensation to pinprick on the left side 
of the lower one-third of the left lower extremity, both 
medially and laterally, and extended into the left foot.  
Deep tendon reflexes were 2+ and symmetric bilaterally.  
Motor strength was normal.  The diagnosis was degenerative 
disc disease of the lumbar spine.  The examiner found no 
disabling neurological disability, and opined that the 
veteran's complaints of decreased sensation were not 
disabling.  He stated that other than that, there were no 
abnormal neurological problems.  He concluded, "...there 
appeared to be a degree of malingering or feigning of 
symptoms in this individual."

In a May 2004 addendum to the VA examination, it was noted 
that the veteran had erectile dysfunction.

In a June 2004 rating decision, the RO granted entitlement to 
special monthly compensation based on loss of use of a 
creative organ, effective April 7, 2004, the date of the VA 
examination.

At a June 2005 Board hearing, the veteran essentially 
reiterated his assertions.  He testified that he was 
currently working, and that he had been working for his 
current employer for 17 years.  He stated that he lost five 
to six days per month due to his back disability.  He said he 
had been to the hospital twice for pain medication, but had 
not been there in the past nine months.  

With regard to the new rating criteria for intervertebral 
disc syndrome based on incapacitating episodes, as the 
veteran is already in receipt of the maximum 60 percent 
rating available under this code, a higher rating is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  If the 
lumbar spine disability is evaluated under the general rating 
formula for diseases and injuries of the spine, a rating 
higher than 60 percent is also not warranted, as the evidence 
does not demonstrate unfavorable ankylosis of the entire 
spine (as required for a 100 percent rating), and as there 
are no other disabling neurological symptoms to permit a 
higher rating based on limitation of motion combined with 
neurological symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2005).

Under either the new or the old rating criteria, the 
manifestations of the veteran's low back disability do not 
exceed the criteria for a 60 percent rating.  Although the 
veteran contends that the schedular criteria should not be 
followed in his case, the Board is bound by the laws and 
regulations governing claims for VA benefits, and is not free 
to ignore the pertinent rating criteria in this case.  As the 
preponderance of the evidence is against the claim for an 
increased schedular rating for a lumbar spine disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, there is no showing that the veteran's lumbar 
spine disability presents so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321 (2005). Specifically, the totality of the evidence, 
including the veteran's testimony, does not show that the 
veteran's lumbar spine disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or requires frequent periods of 
hospitalization.  In this regard, the veteran reported 
visiting the emergency room on two occasions for medication, 
but noted no hospitalization other than for his surgery.  
Further, despite the veteran's contentions that he is 
unemployable other than his current job, the evidence 
reflects that he has been working for the same employer for 
many years and estimates that he only loses five to six days 
of work per month due to his back disability.  He also 
testified that he is not facing disciplinary action for time 
lost.  Moreover, the VA examiner noted no disabling 
neurological symptoms, and suggested that the veteran may be 
exaggerating his symptoms somewhat.  His private physicians 
noted moderately well controlled pain on narcotics.

Although the veteran reported that he missed some work, the 
schedular criteria, in general, are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Here, 
while the Board does not doubt that the veteran experiences 
pain, the 60 percent rating assigned constitutes pronounced 
disability, and some loss of work time does not to equate to 
marked interference with employment.  Further, the Board has 
also considered the argument that the narcotics taken for his 
back impair him; however, he remains fully employed and has 
no disciplinary action pending at work.  Such suggests that 
any impairment is not marked.  Moreover, he was fully 
coherent during his hearing.  

In short, the evidence does not show findings which are so 
exceptional or unusual as to render impractical the schedular 
criteria.  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As a final matter, the Board notes that the veteran's 
representative has argued that
a claim for a total disability rating based on individual 
unemployability (TDIU) is inextricably intertwined with this 
claim and should be granted.  However, the Board notes that a 
January 2003 letter advised the veteran of his potential 
eligibility for TDIU and sent him the appropriate form for 
completion.  In a report of telephone contact, the RO asked 
the veteran whether he was claiming TDIU and offered to send 
him another form.  The veteran responded that he was not 
claiming TDIU, and did not need another form as he already 
had one.  Further, during his Board hearing, the veteran was 
again asked whether he was claiming TDIU.  The veteran 
indicated that he would wait until he was no longer employed 
to file a claim.  Thus, contrary to the representative's 
contention, the veteran has chosen not to claim entitlement 
to TDIU at this time.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An increased rating for lumbar spine strain with post-
operative degenerative disc disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


